DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/698,484 filed on March 9, 2022.  Claims 1 to 20 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 was filed before the mailing date of the final rejections.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 reads “a transcript of audio recording”, in line 1, which appears to contain a typographical error, and that should read “a transcript of an audio recording”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al. (U.S. Publication No. 2015/0195406) hereinafter Dwyer, and further in view of Feast (U.S. Publication No. 2019/0158671).
	As to claim 1:
	Dwyer discloses:
A computer-implemented method, comprising: 
indexing a plurality of outputs associated with a plurality of customer contacts [Paragraph 0030 teaches receiving incoming vocal communications, analyzing the vocal communications, and storing the results of the analysis in a searchable database, including metadata, the vocal communications, text translation of the vocal communications, agent, time of day, and so on; Paragraph 0083 teaches output of text conversion, sentiment and acoustic analysis of customer conversations, and associated metadata, are stored in a database; Paragraph 0096 teaches a searchable database may be used to store all the received customer input such as vocal stream as received, text translation of the received vocal stream, text as received, categorization, scoring, metadata, etc., where the database may be searchable by category, score, input source, etc.], wherein the plurality of outputs are generated based at least in part on: 
a first service that generates transcripts based on audio data of the plurality of customer contacts [Paragraph 0011 teaches voice-to-text for converting vocal communication inputs to text using computer-based speech recognition; Paragraph 0017 teaches converting the vocal communication to text]; 
a second service that generates metadata encoding one or more audio characteristics of the transcripts using one or more natural language processing (NLP) techniques [Paragraph 0007 teaches performing language analysis of a communication, by analyzing language characteristics including categories, sentiment, regulation compliance, text, presence or absence of specific language, confidence in word match, etc., therefore, natural language processing; Paragraph 0013 teaches assigning metadata to the vocal communications based on a plurality of acoustic characteristics; Paragraph 0028 teaches converting the vocal communication stream to text, matching portions of the converted text to text strings such as keywords, phrases, identifying recurring words and phrases, therefore, natural language processing; Paragraph 0030 teaches analyzing the acoustic characteristics of the vocal communication, analyzing the text translation of the vocal communication, and assigning metadata values to the incoming vocal communications based on the acoustic and the text analysis]; and 
a third service that matches the transcripts to categories defined based at least in part on rules that evaluate content and audio characteristics [Paragraph 0011 teaches assigning categories to each input; Paragraph 0017 teaches matching portions of converted text to text strings such as keywords or phrases, and categorizing the vocal communications according to the analysis; Paragraph 0082 teaches generating a transcript of audio conversations, and analyzing the transcript using a set of linguistic and acoustic rules to look for certain keywords, phrases, topics, and acoustic characteristics, in order to categorize and annotate the calls]; 
providing, to a client of a computing resource service provider, a graphical interface to submit a search with a set of parameters [Paragraph 0083 teaches users can use the interface for searching, where the user can define the terms of the search through the main interface and obtain results; Paragraph 0122 teaches user can enter and modify the search parameters in the dashboard]; 
receiving a request to perform the search with the set of parameters selected by the client [Paragraph 0083 teaches user can define the terms of the search through the main interface to obtain desired results; Paragraph 0106 teaches searching for communications for the term “baggage”]; 
performing the search to obtain a search result determined based at least in part on the transcripts, the metadata, and the categories [Paragraph 0083 teaches running the search to bring results based on the specified terms, where conversations containing certain words and phrases, or sharing other characteristics are found; Paragraph 0096 teaches the database may be searchable by category, score, input source, and the like; Paragraph 0104 teaches a user may define a set of conversations based on one or more of a plurality of characteristics such as category, sentiment, agent, location, event attributes, time of the day, words, etc.; Paragraph 0160 teaches search engine may search by patterns, speech parameters, specific words, categories, etc.]; 
detecting a common theme of the categories, the common theme indicating an anomalous pattern in the search result [Paragraph 0094 teaches performing conversation analytics by computers rather than relying solely on human resources, including creation of transcripts, categories, etc., without human intervention, true discovery, e.g., allowing for both automated and human discovery of trends or issues that users would otherwise not know to look for, etc., therefore, performing discovery of common topics or patterns of issues in the transcripts; Paragraph 0103 teaches utilizing a machine to analyze call records and identifying new patterns of repeated similarities that are not already associated with a category; Paragraph 0104 teaches defining a set of conversations based on one or more of a plurality of characteristics and identifying  commonalities between the conversations, which facilitates discovering additional common topics or event attributes associated with these conversations without any need for pre-definition of topics, and reveal the issues within a conversation set]; and 
providing the search result and the common theme to the client [Paragraph 0083 teaches presenting results in the interface; Fig. 26, Search Results are presented; Paragraph 0104 teaches identifying commonalities between the conversations, and discovering additional common topics, where the displayed output result includes the common topics; Paragraph 0106 teaches displaying of search results].
Dwyer does not appear to expressly disclose using machine learning.
	Feast discloses:
using machine learning [Paragraph 0081 teaches artificial intelligence system that perform data processing, compute data/analytics, make determinations regarding identified events, or generate reports according to one or more computer models; Paragraph 0083 teaches machine learning and artificial intelligence component; Paragraph 0126 teaches data is compiled and used by a machine learning module].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Dwyer, by using machine learning, as taught by Feast [Paragraphs 0081, 0083, 0126], because both applications are directed to analysis of communications data and conversations; machine learning and artificial intelligence provides processing capabilities and enables the continuous comparison and analysis of data from various sources, that improve and optimize the data analytics and metrics calculation (See Feast Para [0084], [0088]).
As to claim 2:
	Dwyer discloses:
the one or more NLP techniques includes keyword detection to generate one or more search indices on keywords detected in the transcripts [Paragraph 0007 teaches converting the communication to text and analyzing the text by matching portions of the converted text to text strings including keywords and phrases; Paragraph 0028 teaches categorizing the vocal communication stream as a function of identified keywords and phrases, and creating new categories associated with new keywords and phrases, and categorizing and storing the communications]; and 
the set of parameters includes a parameter to specify a set of keywords to search on [Paragraph 0028 teaches categorizing the vocal communication stream as a function of identified keywords and phrases, and creating new categories associated with new keywords and phrases, and categorizing and storing the communications; Paragraph 0096 teaches database may be searchable by category, score, etc., therefore, user can specify keywords or categories to perform the search].

As to claim 3:
	Dwyer discloses:
providing, to the client, a set of categories, wherein the set of categories is selected based at least in part on their frequency in the search result [Paragraph 0104 teaches user can specify a set of conversations based on a plurality of terms or parameters, and the search results can be mined to identify topics for the conversations, by analyzing all the words contained in the user defined set (search results) and identifying commonalities between the conversations, where an output display of common topics among the results can be provided to the user, therefore, based on their frequency].

As to claim 4:
	Dwyer discloses:
the search result is a first search result [Paragraph 0105 teaches displaying search results based on a search term, i.e., “harass*”], the method further comprising: 
receiving a second request from the client to filter on a category of the set of categories [Paragraph 0105 teaches forming a topic cloud based on the search results, and clicking a word from the topic cloud to filter the results, where, i.e., the category “Wrong Number” is being selected]; 
providing a second search result to the client, wherein the second search result is subset of the first search result [Paragraph 0105 teaches filtering the call list to obtain just the calls associated with the selected topic, hence, a subset of the calls]; and 
providing a second set of categories to the client, wherein the second set of categories is selected based at least in part on their frequency in the second search result [Paragraph 0105 teaches the topic cloud may also be modified to only include topics form the subset of calls].

As to claim 5:
	Dwyer discloses:
A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: 
receive, from a client, a request to perform a search with a set of parameters on a plurality of outputs associated with a plurality of contacts data [Paragraph 0030 teaches receiving incoming vocal communications, analyzing the vocal communications, and storing the results of the analysis in a searchable database, including metadata, the vocal communications, text translation of the vocal communications, agent, time of day, and so on; Paragraph 0083 teaches output of text conversion, sentiment and acoustic analysis of customer conversations, and associated metadata, are stored in a database; Paragraph 0083 teaches user can define the terms of the search through the main interface to obtain desired results; Paragraph 0106 teaches searching for communications for the term “baggage”], wherein the plurality of outputs are generated based at least in part on: 
transcripts generated based on audio data of the plurality of contacts data [Paragraph 0011 teaches voice-to-text for converting vocal communication inputs to text using computer-based speech recognition; Paragraph 0017 teaches converting the vocal communication to text]; 
metadata encoding one or more audio characteristics of the transcripts determined by using one or more natural language processing (NLP) techniques [Paragraph 0007 teaches performing language analysis of a communication, by analyzing language characteristics including categories, sentiment, regulation compliance, text, presence or absence of specific language, confidence in word match, etc., therefore, natural language processing; Paragraph 0013 teaches assigning metadata to the vocal communications based on a plurality of acoustic characteristics; Paragraph 0028 teaches converting the vocal communication stream to text, matching portions of the converted text to text strings such as keywords, phrases, identifying recurring words and phrases, therefore, natural language processing; Paragraph 0030 teaches analyzing the acoustic characteristics of the vocal communication, analyzing the text translation of the vocal communication, and assigning metadata values to the incoming vocal communications based on the acoustic and the text analysis]; and 
categories defined based at least in part on rules that evaluate content and audio characteristics that are matched based at least in part on the transcripts [Paragraph 0011 teaches assigning categories to each input; Paragraph 0017 teaches matching portions of converted text to text strings such as keywords or phrases, and categorizing the vocal communications according to the analysis; Paragraph 0082 teaches generating a transcript of audio conversations, and analyzing the transcript using a set of linguistic and acoustic rules to look for certain keywords, phrases, topics, and acoustic characteristics, in order to categorize and annotate the calls]; 
search the plurality of outputs to obtain a search result determined based at least in part on the transcripts, metadata, and categories Paragraph 0083 teaches running the search to bring results based on the specified terms, where conversations containing certain words and phrases, or sharing other characteristics are found; Paragraph 0096 teaches the database may be searchable by category, score, input source, and the like; Paragraph 0104 teaches a user may define a set of conversations based on one or more of a plurality of characteristics such as category, sentiment, agent, location, event attributes, time of the day, words, etc.; Paragraph 0160 teaches search engine may search by patterns, speech parameters, specific words, categories, etc.]; 
organize at least a part of the categories to indicate a trend in the transcripts over a time period [Paragraph 0094 teaches performing conversation analytics by computers rather than relying solely on human resources, including creation of transcripts, categories, etc., without human intervention, true discovery, e.g., allowing for both automated and human discovery of trends or issues that users would otherwise not know to look for, etc., therefore, performing discovery of trends or issues in the transcripts; Paragraph 0099 teaches tagging conversations having patterns, keywords, and other characteristics; Paragraph 0103 teaches utilizing a machine to analyze call records and identifying new patterns of repeated similarities that are not already associated with a category, Paragraph 0104 teaches defining a set of conversations based on one or more of a plurality of characteristics including category, time of day, etc., and performing an analysis of all the words contained in the user-defined set of conversations, to identify commonalities between the conversations, which facilitates discovering additional common topics or event attributes associated with these conversations without any need for pre-definition of topics, reveal the issues within a conversation set, where the result or output includes the tags, hence, identifying and tagging the conversations to indicate common issues in the conversations over a time period; Paragraph 0122 teaches the user interface may reveal the search parameter (e.g. the selected time frame), may show transcripts of communications from that time frame, data on the scores per category for communications or communication sets, etc., therefore, analyzing the conversations over a period of time]; and 
provide the search result and the trend to the client [Paragraph 0083 teaches presenting results in the interface; Fig. 26, Search Results are presented; Paragraph 0104 teaches the displayed output result includes the tags (common topics/patterns); Paragraph 0106 teaches displaying of search results].
Dwyer does not appear to expressly disclose using machine learning.
	Feast discloses:
using machine learning [Paragraph 0081 teaches artificial intelligence system that perform data processing, compute data/analytics, make determinations regarding identified events, or generate reports according to one or more computer models; Paragraph 0083 teaches machine learning and artificial intelligence component; Paragraph 0126 teaches data is compiled and used by a machine learning module].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Dwyer, by using machine learning, as taught by Feast [Paragraphs 0081, 0083, 0126], because both applications are directed to analysis of communications data and conversations; machine learning and artificial intelligence provides processing capabilities and enables the continuous comparison and analysis of data from various sources, that improve and optimize the data analytics and metrics calculation (See Feast Para [0084], [0088]).

As to claim 6:
	Dwyer discloses:
the set of parameters encodes an entity or keyword [Paragraph 0096 teaches database may be searchable by category, score, etc., therefore, user can specify keywords or categories to perform the search]; and 
the instructions to search the plurality of outputs include instructions that, if executed, cause the system to use one or more indices to locate entities or keywords of the plurality of outputs that were detected using the one or more NLP techniques [Paragraph 0007 teaches converting the communication to text and analyzing the text by matching portions of the converted text to text strings including keywords and phrases; Paragraph 0028 teaches categorizing the vocal communication stream as a function of identified keywords and phrases, and creating new categories associated with new keywords and phrases, and categorizing and storing the communications; Paragraph 0096 teaches database may be searchable by category, score, etc., therefore, user can specify keywords or categories to perform the search].

As to claim 7:
	Dwyer discloses:
the entity is a product name [Paragraph 0091 teaches search terms can include product terms, i.e., ‘FIOS’, or ‘Verizon FIOS’].


As to claim 8:
	Dwyer discloses:
the set of search parameters allows the client to filter for the search results on a specific agent or specific contact data of the plurality of contacts data [Paragraph 0125 teaches any individual agent can be selected so that all of the data pertains to that agent only].

As to claim 9:
	Dwyer discloses:
provide, to the client, a set of categories, wherein the set of categories is selected based at least in part on their frequency in the search result [Paragraph 0104 teaches user can specify a set of conversations based on a plurality of terms or parameters, and the search results can be mined to identify topics for the conversations, by analyzing all the words contained in the user defined set (search results) and identifying commonalities between the conversations, where an output display of common topics among the results can be provided to the user, therefore, based on their frequency].

As to claim 10:
	Dwyer discloses:
the set of parameters specifies a time interval to filter on [Paragraph 0122 teaches search parameters can include a selected time frame, to show results of communications from that time frame].

As to claim 11:
	Dwyer discloses:
the search results are used to display, for a particular contact data that is in the search results: a contact identifier; an agent identifier; a channel; time information for when the contact occurred; and an audio recording of the contact [Paragraph 0083 teaches searching, finding and playing back contacts, therefore, displaying audio recording of the contact; Paragraph 0122 teaches dashboard presenting results including type of contact, contact driver, agent, date/time, etc.].

As to claim 12:
	Dwyer discloses:
a transcript of audio recording is also provided in the search results [Fig. 7, Search result including transcript of audio recording; Paragraph 0122 teaches search results may show transcripts of communications, categories, date and time, agent, duration, etc.].

	As to claim 13:
Dwyer discloses:
A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to:
receive, from a client, a request to perform a search with a set of parameters on a plurality of outputs associated with a plurality of contacts data [Paragraph 0030 teaches receiving incoming vocal communications, analyzing the vocal communications, and storing the results of the analysis in a searchable database, including metadata, the vocal communications, text translation of the vocal communications, agent, time of day, and so on; Paragraph 0083 teaches output of text conversion, sentiment and acoustic analysis of customer conversations, and associated metadata, are stored in a database; Paragraph 0083 teaches user can define the terms of the search through the main interface to obtain desired results; Paragraph 0106 teaches searching for communications for the term “baggage”], wherein the plurality of outputs are generated based at least in part by: 
transcripts generated based on the plurality of contacts data [Paragraph 0011 teaches voice-to-text for converting vocal communication inputs to text using computer-based speech recognition; Paragraph 0017 teaches converting the vocal communication to text]; 
metadata encoding one or more conversation characteristics of the transcripts, wherein the metadata is determined based on the transcripts using one or more natural language processing (NLP) techniques [Paragraph 0007 teaches performing language analysis of a communication, by analyzing language characteristics including categories, sentiment, regulation compliance, text, presence or absence of specific language, confidence in word match, etc., therefore, natural language processing; Paragraph 0013 teaches assigning metadata to the vocal communications based on a plurality of acoustic characteristics; Paragraph 0028 teaches converting the vocal communication stream to text, matching portions of the converted text to text strings such as keywords, phrases, identifying recurring words and phrases, therefore, natural language processing; Paragraph 0030 teaches analyzing the acoustic characteristics of the vocal communication, analyzing the text translation of the vocal communication, and assigning metadata values to the incoming vocal communications based on the acoustic and the text analysis]; and 
categories defined based at least in part on rules that evaluate content and conversation characteristics that are matched based at least in part on the transcripts [Paragraph 0011 teaches assigning categories to each input; Paragraph 0017 teaches matching portions of converted text to text strings such as keywords or phrases, and categorizing the vocal communications according to the analysis; Paragraph 0082 teaches generating a transcript of audio conversations, and analyzing the transcript using a set of linguistic and acoustic rules to look for certain keywords, phrases, topics, and acoustic characteristics, in order to categorize and annotate the calls]; 
search the plurality of outputs to obtain a search result determined based at least in part on the transcripts, metadata, and categories Paragraph 0083 teaches running the search to bring results based on the specified terms, where conversations containing certain words and phrases, or sharing other characteristics are found; Paragraph 0096 teaches the database may be searchable by category, score, input source, and the like; Paragraph 0104 teaches a user may define a set of conversations based on one or more of a plurality of characteristics such as category, sentiment, agent, location, event attributes, time of the day, words, etc.; Paragraph 0160 teaches search engine may search by patterns, speech parameters, specific words, categories, etc.]; 
assign one or more trending flags to at least a part of the categories to indicate one or more common issues in the transcripts over a time period [Paragraph 0094 teaches performing conversation analytics by computers rather than relying solely on human resources, including creation of transcripts, categories, etc., without human intervention, true discovery, e.g., allowing for both automated and human discovery of trends or issues that users would otherwise not know to look for, etc., therefore, performing discovery of trends or issues in the transcripts; Paragraph 0099 teaches tagging conversations having patterns, keywords, and other characteristics; Paragraph 0103 teaches utilizing a machine to analyze call records and identifying new patterns of repeated similarities that are not already associated with a category; Paragraph 0104 teaches defining a set of conversations based on one or more of a plurality of characteristics including category, time of day, etc., and performing an analysis of all the words contained in the user-defined set of conversations, to identify commonalities between the conversations, which facilitates discovering additional common topics or event attributes associated with these conversations without any need for pre-definition of topics, reveal the issues within a conversation set, where the result or output includes the tags, hence, identifying and tagging the conversations to indicate common issues in the conversations over a time period; Paragraph 0122 teaches the user interface may reveal the search parameter (e.g. the selected time frame), may show transcripts of communications from that time frame, data on the scores per category for communications or communication sets, etc., therefore, analyzing the conversations over a period of time]; and 
provide the search result and the one or more trending flags to the client [Paragraph 0083 teaches presenting results in the interface; Fig. 26, Search Results are presented; Paragraph 0104 teaches the displayed output result includes the tags; Paragraph 0106 teaches displaying of search results].
Dwyer does not appear to expressly disclose using machine learning.
	Feast discloses:
using machine learning [Paragraph 0081 teaches artificial intelligence system that perform data processing, compute data/analytics, make determinations regarding identified events, or generate reports according to one or more computer models; Paragraph 0083 teaches machine learning and artificial intelligence component; Paragraph 0126 teaches data is compiled and used by a machine learning module].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Dwyer, by using machine learning, as taught by Feast [Paragraphs 0081, 0083, 0126], because both applications are directed to analysis of communications data and conversations; machine learning and artificial intelligence provides processing capabilities and enables the continuous comparison and analysis of data from various sources, that improve and optimize the data analytics and metrics calculation (See Feast Para [0084], [0088]).
As to claim 14:
	Dwyer discloses:
	the plurality of contacts data includes audio contacts data and text-based contacts data [Paragraph 0007 teaches the communication may be at least one of a voice communication, a chat, an email, etc.].

As to claim 15:
	Dwyer discloses:
use one or more indices to locate entities or keywords of the plurality of outputs that were detected using the one or more NLP techniques [Paragraph 0007 teaches converting the communication to text and analyzing the text by matching portions of the converted text to text strings including keywords and phrases; Paragraph 0028 teaches categorizing the vocal communication stream as a function of identified keywords and phrases, and creating new categories associated with new keywords and phrases, and categorizing and storing the communications; Paragraph 0096 teaches database may be searchable by category, score, etc., therefore, user can specify keywords or categories to perform the search].

As to claim 16:
	Dwyer discloses:
	the plurality of outputs are generated using a step functions workflow comprising a plurality of steps, further wherein at least a portion of the plurality of steps is executed asynchronously as event-driven functions [Paragraph 0146 teaches the conversational analytics may monitor ongoing calls in real-time, and send critical real-time alerts to supervisors, providing a view of key events on calls in progress, such as including customer sentiment, escalation attempts, compliance violations, sales opportunities, and the like, where, based on conversational flow between agents and customers, relevant information may be timely produced].

As to claim 17:
	Dwyer discloses:
	the plurality of contacts data includes audio data from audio calls and text-based data from chat conversations [Paragraph 0007 teaches the communication may be at least one of a voice communication, a chat, an email, etc.].
	
As to claim 18:
Dwyer discloses:
receive a second request from the client to filter on a category associated with the search result [Paragraph 0105 teaches forming a topic cloud based on the search results, and clicking a word from the topic cloud to filter the results, where, i.e., the category “Wrong Number” is being selected]; and 
provide a second search result to the client, wherein the second search result is a subset of the search result and includes contacts data that matches the category
 [Paragraph 0105 teaches filtering the call list to obtain just the calls associated with the selected topic, hence, a subset of the calls].

As to claim 19:
Dwyer discloses:
the metadata encodes one or more detected entities, keywords, or phrases [Paragraph 0013 teaches assigning metadata to the vocal communications based on a plurality of acoustic characteristics; Paragraph 0028 teaches converting the vocal communication stream to text, matching portions of the converted text to text strings such as keywords, phrases, identifying recurring words and phrases, therefore, natural language processing; Paragraph 0030 teaches analyzing the acoustic characteristics of the vocal communication, analyzing the text translation of the vocal communication, and assigning metadata values to the incoming vocal communications based on the acoustic and the text analysis].

As to claim 20:
Dwyer discloses:
the transcripts are organized by turns based on speaker [Fig. 7 teaches transcript of call organized by speaker sequence, including the customer and the agent].

Response to Arguments
	The following is in response to arguments filed on March 9, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.
	In regards to claim 1, Applicant further argues that ““trend” in Dwyer refers to track records of performance scores, as opposed to “the common theme indicating an anomalous pattern in the search result” in amended claim 1”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Dwyer discloses identification of trends or patterns that are common issues in the conversations, and more specifically, “a common theme indicating an anomalous pattern in the search result”.
	Dwyer [Paragraph 0094] teaches performing conversation analytics by computers rather than relying solely on human resources, including creation of transcripts, categories, etc., without human intervention, true discovery, e.g., allowing for both automated and human discovery of trends or issues that users would otherwise not know to look for, etc., therefore, performing discovery of trends or issues in the transcripts, [Paragraph 0099] teaches tagging conversations having patterns, keywords, and other characteristics.  Dwyer [Paragraph 0103] teaches utilizing a machine to analyze call records and identifying new patterns of repeated similarities that are not already associated with a category, and [Paragraph 0104] further teaches defining a set of conversations based on one or more of a plurality of characteristics including category, time of day, etc., and performing an analysis of all the words contained in the user-defined set of conversations, to identify commonalities between the conversations, which facilitates discovering additional common topics or event attributes associated with these conversations without any need for pre-definition of topics, and reveal the issues within a conversation set.  Therefore, Dwyer teaches trends, patterns, or common topics that indicate issues or problems identified in the conversations of the search results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169